internal_revenue_service department of the treasury ye sv -6 d washington oc uo’ -0 d contact person telephone number in reference to date t ep ra t3 feb legend employer m plan x _custodian c dear this letter is in response to a request for a ruling dated date as supplemented by correspondence dated date date date date and date which was submitted on your behalf by your authorized representative concerning an arrangement described under sec_403 of the internal_revenue_code the following facts and representations have been submitted on your behalf employer m is an organization described in sec_501 of the code employer m established plan x a sec_403 custodial_account plan for the benefit of its eligible employees effective date contributions to plan x are paid to custodian c pursuant to an agreement between employer m and custodian c amounts will be held by custodian c and will be invested at all times in a custodial_account funds in the custodial_account will be invested in regulated_investment_company stock custodian c qualifies as a bank as defined in sec_408 of the code plan x provides for salary deferral contributions which are salary reduction pre-tax contributions matching_contributions employer basic contributions and rollover_contributions under sec_3 a and dollar_figure of plan x each eligible_employee of employer m may make salary deferral contributions up to a maximum determined by the plan x administrator but not to exceed the maximum dollar limitation contained in sec_402 of the code as allowed bs _ thts provision the plan x administrator has established a percent limit and the plan s ya page administrator assists the participants by providing annual contribution limit projections sec_3 a requires that salary deferral contributions only be made from compensation that is not currently available to the participant until after the agreement is effective sections dollar_figure and dollar_figure of plan x further limit salary deferral contributions and matching_contributions to the exclusion_allowance limitation under sec_403 of the code and the limitations under sec_415 of the code under sec_3_0i a of plan x a participant may elect to discontinue making salary deferral contributions at any time also under sec_3 a a participant may elect to change his contribution rate or resume contributions as to compensation received after the first day of the next quarter that section allows the plan x administrator to establish time periods for submitting contribution rate elections so that the plan x administrator may ensure that the elections apply only to amounts not currently available under sec_3 b and sec_4 b of plan x employer m may make matching_contributions to the accounts of employees v-ho have five years of vesting service equal to at least sc percent of the matchavle salary deferrals employer m may dzsignate the level of deferrals that will be matched for a year under sec_3 c and sec_4 c employer m will make an employer basic contribution equal to three percent of compensation of participants who are employed during the year employer m’s basic contribution ts accounted for in three parts where is for participants with five years of vesting service is generally fully vested at all part umes and will be treated as a qualified_nonelective_contribution is for participants with less than five years of participation and is subject part ii to a vesting schedule part li is for all participants and will be treated as a qualified_nonelective_contribution under sec_2 b and section dollar_figure of the plan all employees are eligible to make salary deferral contributions except leased employees collective bargaining employees and nonresident_aliens with no earned_income from u s sources under sec_2 a and b of the plan the employees who are eligible to make salary deferral contributions will be eligible to participate for purposes of receiving employer basic contributions and matching_contributions on the entry date on or after the later of attainment of age the date the employee is credited with one year_of_service and the date of adoption by employer m entry dates are january april july and october under sec_2 c of plan x certain employees who elect to remain under employer m's defined_benefit_plan will not be eligible to recetve employer basic contributions or matching_contributions under phin x but they will be eligible to make salary deferral contributions pf page section dollar_figure of plan x defines normal_retirement_date for participants of employer m to mean their 65th birthday sections dollar_figure and dollar_figure of plan x provide in accordance with sec_403 of the code that a participant's account becomes payable when the participant retires separates from service dies or becomes disabled article only permits the in-service withdrawal of salary deferral contributions upon financial hardship section dollar_figure defines custodial_account as the sum of the amounts held on behalf of a participant by custodian c section dollar_figure of plan x provides that salary deferral contributions under plan x will be remitted to custodian c as soon as practicable after the date they are withheld from a participant's_compensation sections dollar_figure and dollar_figure ef plan x provide that the assets of plan x will be held by custodian c and invested in mutual funds based on the investment elections of the participants section dollar_figure of plan x provides that notwithstanding any other provision distributions to a participant will commence no later than the april of the calendar_year following the calendar_year in which occurs the later of the participant's retirement or ii the participant's attainment of age in accordance with sec_401 of the code section dollar_figure of plan x provides that benefits are payable in the form of a lump sum in the absence of an election of an optional form of payment optional forms of payment include payments over a period certain in monthly quarterly semi-annual or annual cash installments or a combination of lump sum payments section dollar_figure provides that any method of payment under plan x will be made in accordance with sec_401 and sec_401 of the code including the minimum distribution incidental benefit requirements section dollar_figure uf plan x provides that a distributee may elect to have any portion of an eligible_rollover_distribution paid directly to an eligible_retirement_plan specified by the distributee section dollar_figure of plan x defines an eligible_rollover_distribution as any distribution of all or any portion of the balance_to_the_credit of the distributee except that it does not include any distribution that is one of a series of substantially_equal_periodic_payments made over the life or life expectancy of the distributee or the joint lives or joint life expectancies of the distributee and his designated_beneficiary or over a specified period of ten years or more the term also does not include minimum distributions under sec_401 of the code section dollar_figure of plan x defines an eligible_retirement_plan as generally meaning an individual_retirement_account described in sec_408 of the code or an arrangement described in sec_403 of the code that accepts the distributee's eligible_rollover_distribution page section dollar_figure provides that a participant will always be fully vested in his salary deferral account and rollover account based on the aforementioned facts and representations a ruling is requested i that plan x including the three part employer basic contribution feature satisfies the requirements of sec_403 sec_403 and sec_401 of the code and ii to the extent of the exclusion_allowance described in sec_403 of the code and the limitations imposed by sec_415 of the code amounts contributed by employer m on behalf of a participant under plan x pursuant to a salary reduction agreement or as matching_contributions shall be excluded from the participant's gross_income sec_403 of the code provides that amounts contributed by an employer to purchase an annuity_contract for an employee are excludable from the gross_income of the employee in the year contributed to the extent of the applica'ic exclusion_allowance provided the employee performs services for a1 employer which is exempt from tax under sec_501 of the code as an organization described in sec_501 or the employee performs services for an educational_institution as defined n sec_170 i1 of the code which is a state a political_subdivision of a state or an agency or instrumeniality of any one or more of the foregoing the annuity_contract is not subject_to sec_403 of the code the employee’s rights under the contract are nonforfeitable except for failure to pay future premiums such contract is purchased under a plan which meets the nondiscrimination requirements of paragraph except in the case of a contract purchased by a church and in the case of a contract purchased under a plan which provides a salary reduction agreement plan x meets the requirements of sec_40 i a sec_403 of the code provides further that the employee shall include in his gross_income the amounts actually distributed under such contract in the year distributed as provided in sec_72 of the code in addition except as provided in sec_403 b a custodial_account described in sec_403 b is treated as an annuity_contract for all purposes of the code sec_403 b of the code provides that the amounts paid_by a qualifying employer to a custodial_account which satisfies the requirements of sec_401 shall be treated as amounts contributed by the employer for an annuity_contract for his employee if the amounts are to be invested in regulated_investment_company stock to be held in that custodial_account and under the custodial_account no such amounts may be paid or made available to any distributee before the employee dies attains age separates from service becomes disabled within the meaning of sec_72 or in the case of contributions made pursuant to a salary reduction agreement encounters financial hardship sec_403 b of the code states that a custodial_account which satisfies the tequirements of sec_401 shall be treated as an organization described in sec_40 a solely for purposes of subchapter_f and subtitle f with respect to amounts received by it and income from investment thereof page sec_401 of the code provides that a custodial_account shall be treated as a qualified_trust under sec_401 if the assets thereof are held by a bank as defined in sec_408 or another person who demonstrates to the satisfaction of the secretary that the manner in which he will hold the assets will be consistent with the requirements of sec_401 sec_403 of the code requires that arrangements pursuant to sec_403 of the code must satisfy requirements similar to the requirements of sec_401 and similar to the incidental death_benefit requirements of sec_401 with respect to benefits accruing after date in taxable years ending after such date in addition this section requires that for distributions made after date the requirements of sec_401 a regarding direct rollovers are met sec_401 of the code generally provides for a mandatory benefit_commencement_date a no later than the april ist following the calendar_year in which the participant attains age if he or she attains age 7c before january i and b no later than the anz ist following the later of the calendar_year in which the participant retires or attains age if he or she attains age after december sec_403 of the code provides generally that sec_403 annuity_contract distributions attributable to contributions made pursuant to a salary reduction agreement within the meaning of sec_402 may be paid only when the employee attains age separates from service dies becomes disabled within the meaning of sec_72 or in the case of hardship such contract may not provide for the distribution of any income attributable to such contributions in the case of hardship sec_403 i e of the code provides that in the case of a contract purchased under a plan which provides a salary reduction agreement the contract must meet the requirements of sec_401 sec_401 requires a sec_403 arrangement which provides for elective_deferrals to limit such deferrals under the arrangement in combination with any other qualified_plans or arrangements providing for elective_deferrals to the limitation in effect under sec_402 for taxable years beginning in such calendar_year sec_402 of the code provides generally that the elective_deferrals of any individual for any taxable_year shal be included in such individual's gross_income to the extent the amount of such deferrals exceeds dollar_figure sec_402 of the code provides that the limitation under paragraph shall be increased but not to an amount in excess of dollar_figure by the amount of any employer contributions for the taxable_year used to purchase an annuity_contract under sec_403 under a salary reduction agreement sec_402 of the code provides that in the case of a qualified_employee of a qualified_organization with respect to employer contributions to purchase an annuity_contract under page sec_403 under a salary reduction agreement the limitation of sec_402 as modified by sec_402 for any taxable_year shall be increased by whichever of the i dollar_figure ii dollar_figure reduced by amounts not included in gross_income following is the least for prior taxable years by reason of this paragraph or iti the excess of dollar_figure multiplied by the number or years_of_service of the employee with the qualified_organization over the employer contributions described in paragraph made by the organization on behalf of such employee for prior taxable years determined in the manner prescribed by the secretary a qualified_organization for these purposes means any educational_organization hospital home health service agency health and welfare service agency church_or_convention_or_association_of_churches and includes any organization described in sec_414 and a qualified_employee means any employee who has completed years_of_service with the qualified_organization sec_415 a of the code provides in relevant part that an annuity_contract described in sec_403 shall nct be considered described in sec_403 unless it satisfies the in the case of an annuity_contract described in sec_403 che sec_415 limitations preceding sentence applies only to the portion of the annuity_contract exceeding the sec_415 limitations and the amount of the comiribution for such portion shall reduce the exclusion_allowance as provided in sec_403 in this case you represent that employer m an employer described in sec_501 of the code has established plan x as its sec_403 program for its employees a participant’s salary reduction contributions and the earnings thereon are fully vested and nonforfeitable at all times plan x does not meet the requirements of a sec_403 annuity_contract plan x satisfies the limits under sec_403 of the code that amounts attributable to elective_deferrals shall not be distributable earlier than upon the attainment of age separation_from_service death disability or hardship b requirements and limits contributions in accordance with sec_403 and sec_415 of the code and satisfies the requirements of sec_403 of the code in addition plan x satisfies the section accordingly based on the foregoing law and facts we conclude with respect to ruling_request one that plan x including the three part employer basic contribution feature satisfies the requirements of sec_403 sec_403 and sec_401 of the code and with respect to ruling_request two that to the extent of the exclusion_allowance described in sec_403 of the code and the limitations imposed by sec_415 of the code amounts contributed by employer m on behalf of a participant under plan x pursuant to a salary reduction agreement or as matching_contributions shall be excluded from the participant's gross_income this ruling is limited to the form of plan x excluding any form defects which may violate nondiscrimination requirements of sec_403 of the code this ruling does not extend to any operational violations of sec_403 by plan x now or in the future pe page this ruling ts directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours bl hhances uo hoar frances v sloan manager employee_plans technical group tax exempt and government entities diviston enclosures deleted copy of this letter notice of intention to disclose
